DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/22/21 was filed after the mailing date of the Claims on 2/27/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ike, et al. [US 20150350197].

As per claim 7:	Ike, et al. teach a digital signature generation device comprising: 
one or more processors [Ike: 0045] configured to: 
acquire a first hash value from an external device [Ike: 0011; a verification device which is connected to a communication device through a network. The verification device includes a communication unit that receives, from the communication device, electronic data, a certificate of the communication device which includes a first hash value], the first hash value being generated from plaintext data, [Ike: 0073; a hash value which is a result of the calculation of plaintext M using a unidirectional function. E.g., message digest algorithm 5 (MD5), secure hash algorithm (SHA) 1, SHA256, or SHA512. More examples on 0087]
generate a second hash value from the first hash value, by a certain hash function, the second hash value being different from the first hash value;  [Ike: 0011; receives electronic data and a certificate which includes a first hash value, and a signature generated using a secret key with respect to a second hash value which is derived from data including the electronic data and the certificate (includes first hash value). See also 0093; calculates hash value H(D, C_M) with respect to the combined data. Hash value H(D, C_M) is an example of a second hash value which is different from the first hash value]
generate a digital signature for the plaintext data by encrypting the second hash value; and  [Ike: 0011; a signature generated using a secret key of the communication device with respect to a second hash value which is derived from data including the electronic data and the certificate. See also 0093; Hash value H(D, C_M) is an example of a second hash value. Signature generation unit generates signature S.sub.K.sub.--.sub.M(H(D, C_M)) using secret key K_M[S] with respect to hash value H(D, C_M) which is the second hash value. Hence, the signature S.sub.K.sub.--.sub.M(H(D, C_M)) is the signature by encrypting the second hash value]
transmit the digital signature to the external device. [Ike: 0009; a first communication unit that transmits the electronic data, the certificate, and the signature to the verification device. The communication device and the verification device are connected to each other through a network. As such, the signature is transmitted to the verification device (external device). See also 0050, 0096]
As per claim 8:  Ike: 0009; discussing the digital signature generation device according to claim 7, wherein the one or more processors generate a pair of private key and public key, output the public key, and encrypt the second hash value with the private key, and generate the digital signature.
As per claim 9:	Ike, et al. teach a digital signature-attached data generation device comprising: 
one or more processors [Ike: 045] configured to: 
acquire encrypted data and a first hash value from a first external device [Ike: 0009; the communication device (first external device) and the verification device are connected to each other through a network. The communication device includes a first unidirectional function processing unit that derives a first hash value], the encrypted data being obtained by encrypting plaintext data [Ike: 0036; signature generation unit encrypts predetermined data. The signature algorithm includes a signature algorithm based on a combination of a public key encryption method and a hash function. See also 0040-0041; encrypts various pieces of data], and the first hash value being generated from the plaintext data; [Ike: 0073; a hash value which is a result of the calculation of plaintext M using a unidirectional function. E.g., message digest algorithm 5 (MD5), secure hash algorithm (SHA) 1, SHA256, or SHA512. More examples on 0087]
transmit the first hash value to a second external device; [Ike: 0009; a second unidirectional function processing unit that derives a second hash value from data including electronic data and a certificate which includes the first hash value and the public key of the communication device, and a first communication unit that transmits the electronic data, the certificate (includes the first hash value), and the signature to the verification device]
acquire a digital signature for the plaintext data from the second external device, the digital signature being generated based on the first hash value; [Ike: 0009; the verification device (second external device) includes a second communication unit that receives the electronic data, the certificate, and the signature from the communication device, an authentication processing unit that authenticates the communication device using the first hash value included in the certificate]
combine the digital signature and the encrypted data, and generate digital signature-attached encrypted data; and [Ike: 0036; signature generation unit encrypts predetermined data using the secret key of communication device. The signature algorithm includes a signature algorithm based on a combination of a public key encryption method and a hash function. More examples of combining signature and encrypted data -0062, 0093]
output the digital signature-attached encrypted data. [Ike: 0009, 0100; a first communication unit that transmits the electronic data, the certificate, and the signature to the verification device. See 0036; the signature generation unit encrypts predetermined data using the secret key. As such, the encrypted data of the signature is output to the verification device]
As per claim 10:  Ike: 0068, 0093 [adding up key lengths, combine encryption data]; discussing the digital signature-attached data generation device according to claim 9, wherein the encrypted data includes a body of the encrypted data and padding data that fills up a difference between a data length of the body and a predetermined data length, the one or more processors acquire combined data combining metadata including . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ike, et al. [US 20150350197] further in view of Bonsignore [US 20160043867].
As per claim 1:	Ike, et al. teach an encrypted data generation device comprising: 
one or more processors [Ike: 0045] configured to: 
generate a first hash value from plaintext data by a certain hash function; [Ike: 0073; a hash value which is a result of the calculation of plaintext M using a unidirectional function. E.g., message digest algorithm 5 (MD5), secure hash algorithm (SHA) 1, SHA256, or SHA512. More examples on 0087]
encrypt the plaintext data to generate encrypted data; and [Ike: 0036 signature generation unit encrypts predetermined data using the secret key of communication device. The signature algorithm includes a signature algorithm based on a combination of a public key encryption method and a hash function. See also 0040-0041; encrypts various pieces of data]
transmit the first hash value and the encrypted data to an external device [Ike: 0009; a first communication unit that transmits the electronic data, the certificate, and the signature to the verification device. The communication device and the verification device are connected to each other through a network. See also 0038, 0110-0111. As noted above, signature includes data encryption -0036. According to the certificate creation sequence (FIG. 3), it is possible to specify a transmission source of certificate C_M by a verification side (verification device) by inserting a hash value which is one of owner information into certificate C_M of communication device – 0090. As such, the first hash value (of the certificate) and the encrypted data (of the signature) are transmitted to the verification device (external device)], **wherein the one or more processors do not transmit the plaintext data to the external device. [**as rejected under a secondary reference, discussion below]
Ike discloses “transmit the first hash value and the encrypted data to an external device”, where the first communication unit that transmits the electronic data, the certificate, and the signature to the verification device [Ike: 0009]. The communication device and the verification device are connected to each other through a network and the signature generation unit encrypts predetermined data using the secret key [Ike: 
As for Bonsignore’s invention, to allow verification and identification, a detached QES is sent from the mobile processing terminal to the applicative server through a confirmation message [Bonsignore: 0356-0357]. This detached QES, also called separate electronic signature, has no plain text message to which the hash refers, no associated signature certificate, and no certificate of the Certification Authority that issued the signature certificate. Optionally it can contain identifiers of these certificates [Bonsignore: 0358]. The confirmation message reaches the applicative server, which performs a first format check of the confirmation message and verifies the signature contained in the confirmation message, on the basis of the text-based request contained in the message, without the control hash if present therein as text (the text-based request being thus considered the plain text document with respect to the signature) [Bonsignore: 0359]. Advantageously, the QES system makes use of a QES in detached form, which is not included in the same message with the plain text information and therefore neither the corresponding plain text information nor the sensitive data can be extracted by a hacker [Bonsignore: 0715]. Thus, obviously the motivation to suggest “wherein the one or more processors do not transmit the plaintext 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonsignore with Ike to teach “wherein the one or more processors do not transmit the plaintext data to the external device” for the reason that neither the corresponding plain text information nor the sensitive data can be extracted by a hacker.
As per claim 2:  Ike: 0079; discussing the encrypted data generation device according to claim 1, wherein the plaintext data is firmware for a hard disk device.
As per claim 3:  Ike: 0070; discussing the encrypted data generation device according to claim 1, wherein the one or more processors encrypt the plaintext data by a common key system.
As per claim 4:  Ike: 0068, 0093 [adding up key lengths, combine encryption data]; discussing the encrypted data generation device according to claim 1, wherein the one or more processors determine whether a data length of the encrypted data is a certain data length or not, in a case where the data length of the encrypted data is not determined to be the certain data length, add, in a case where the data length of the encrypted data is not determined to be the certain data length, padding data that fills up a difference to the certain data length to the encrypted data, generate combined data combining metadata including information about the encrypted data, and the encrypted data, and transmit the combined data to the external device. 

As per claim 6:  Ike: 0044, 0068 [data lengths]; discussing the encrypted data generation device according to claim 4, wherein the certain data length is a multiple of a size of one sector of a hard disk.
As per claim 11:	Orsini, et al.  teach a digital signature-attached data generation system comprising: 
an encrypted data generation device; [Ike: 0031]
a digital signature-attached data generation device; and [Ike: 0026]
a digital signature generation device, [Ike: 0031; Communication device includes signature generation unit]
wherein the encrypted data generation device includes one or more processors that generate a first hash value from plaintext data by a certain hash function [Ike: 0073; a hash value which is a result of the calculation of plaintext M using a unidirectional function. E.g., message digest algorithm 5 (MD5), secure hash algorithm (SHA) 1, SHA256, or SHA512. More examples on 0087], encrypt the plaintext data, to generate encrypted data [Ike: 0036 signature generation unit encrypts predetermined data using the secret key of communication device. The signature algorithm includes a signature algorithm based on a combination of a public key encryption method and a hash function. See also 0040-0041; encrypts various pieces of data], and transmit the first hash value and the encrypted data to the digital signature-attached data generation device, [Ike: 0]
**wherein the one or more processors of the encrypted data generation device do not transmit the plaintext data to the digital signature-attached data generation device or the digital signature generation device, [**as rejected under a secondary reference, discussion below]
the digital signature-attached data generation device includes one or more processors that acquire the first hash value and the encrypted data from the encrypted data generation device [Ike: 0011; a verification device which is connected to a communication device through a network. The verification device includes a communication unit that receives, from the communication device, electronic data, a certificate of the communication device which includes a first hash value], transmit the first hash value to the digital signature generation device, acquire a digital signature for the plaintext data, from the digital signature generation device [Ike: 0009; the verification device (second external device) includes a second communication unit that receives the electronic data, the certificate, and the signature from the communication device, an authentication processing unit that authenticates the communication device using the first hash value included in the certificate], combine the digital signature and the encrypted data, to generate digital signature-attached encrypted data, and output the digital signature-attached encrypted data, and [Ike: 0009; a first communication unit that transmits the electronic data, the certificate, and the signature to the verification device. See 0036; signature generation unit encrypts predetermined data using the secret key of communication device. The signature algorithm includes a signature algorithm based on a combination of a public key encryption method and a hash function. More examples of combining signature and encrypted data -0062, 0093]
the digital signature generation device includes one or more processors that acquire the first hash value from the digital signature-attached data generation device, the second hash value being different from the first hash value, generate a second hash value from the first hash value by a certain hash function, generate the digital signature for the plaintext data by encrypting the second hash value [Ike: 0009; derives a second hash value from data including electronic data and a certificate which includes the first hash value and the public key of the communication device, a signature generation unit that generates a signature using the secret key of the communication device with respect to the second hash value], and transmit the digital signature that is generated to the digital signature-attached data generation device. [Ike: 0009, 0100; a first communication unit that transmits the electronic data, the certificate, and the signature to the verification device. See 0036; the signature generation unit encrypts predetermined data using the secret key. As such, the encrypted data of the signature is output to the verification device]
Ike discloses “transmit the first hash value and the encrypted data to the digital signature-attached data generation device”, where the first communication unit that transmits the electronic data, the certificate, and the signature to the verification device [Ike: 0009]. The communication device and the verification device are connected to each other through a network and the signature generation unit encrypts predetermined data using the secret key [Ike: 0036]. See also 0038, 0110-0111. According to the certificate creation sequence (FIG. 3), it is possible to specify a transmission source of certificate C_M by a verification side (verification device) by inserting a hash value which is one of owner information into certificate C_M of communication device [Ike: 0036]. As such, the first hash value (of the certificate) and the encrypted data (of the 
As for Bonsignore’s invention, to allow verification and identification, a detached QES is sent from the mobile processing terminal to the applicative server through a confirmation message [Bonsignore: 0356-0357]. This detached QES, also called separate electronic signature, has no plain text message to which the hash refers, no associated signature certificate, and no certificate of the Certification Authority that issued the signature certificate. Optionally it can contain identifiers of these certificates [Bonsignore: 0358]. The confirmation message reaches the applicative server, which performs a first format check of the confirmation message and verifies the signature contained in the confirmation message, on the basis of the text-based request contained in the message, without the control hash if present therein as text (the text-based request being thus considered the plain text document with respect to the signature) [Bonsignore: 0359]. Advantageously, the QES system makes use of a QES in detached form, which is not included in the same message with the plain text information and therefore neither the corresponding plain text information nor the sensitive data can be extracted by a hacker [Bonsignore: 0715]. Thus, obviously the motivation to suggest “do not transmit the plaintext data” from one device to another device per se, for it would advantageously make use of a QES in detached form, which is not included in the same message with the plain text information and therefore neither 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonsignore with Ike to teach “do not transmit the plaintext data” for the reason that neither the corresponding plain text information nor the sensitive data can be extracted by a hacker.
As per claim 12:  Ike: 0079; discussing the digital signature-attached data generation system according to claim 11, wherein the plaintext data is firmware for a hard disk device.
As per claim 13:  Ike: 0070; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the encrypted data generation device encrypt the plaintext data by a common key system.
As per claim 14:  Ike: 0068, 0093 [adding up key lengths, combine encryption data]; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the encrypted data generation device determine whether a data length of the encrypted data is a certain data length or not, add, in a case where the data length of the encrypted data is not determined to be the certain data length, padding data that fills up a difference to the certain data length to the encrypted data, generate combined data combining metadata including information about the encrypted data, and the encrypted data, and transmit the combined data to the digital signature-attached data generation device. 

As per claim 16:  Ike: 0044, 0068 [data lengths]; discussing the digital signature-attached data generation system according to claim 14, wherein the certain data length is a multiple of a size of one sector of a hard disk.
As per claim 17:  Ike: 0009; discussing the digital signature-attached data generation system according to claim 11, wherein the one or more processors of the digital signature generation device generate a pair of private key and public key, output the public key, encrypt the second hash value with the private key, and generate the digital signature.
As per claim 18:  Ike: 0068, 0071 [adding up key lengths, encryption]; discussing the digital signature-attached data generation system according to claim 11, wherein the encrypted data includes a body of the encrypted data and padding data that fills up a difference between a data length of the body and a certain data length, the one or more processors of a digital signature-attached data generation device acquire combined data combining metadata including information about the encrypted data, and the encrypted data, replace a part or all of the metadata or the padding data included in the combined data by the digital signature, and generate the digital signature-attached encrypted data.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435